DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 

Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 12/15/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 12/15/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.

Examiner respectfully disagrees. While the claims recite the use of GPS and WLAN identifier to update the location of the user device, there is no further recitation to how the GPS and WLAN identifier are used to determine the location. The use of the GPS and WLAN identifier are only recited in passing, and the disclosure also does not disclose how the GPS and WLAN identifier are used to update the location. As such, it can be interpreted that the determination of the location using the GPS and WLAN identifier are used to update the location of the user using any known method, and are only implemented to connect the abstract idea of providing navigation instructions with a computing device. The determining and providing of an optimized route based on user-specified specifications and a preference to spend the least amount of money is not a technical endeavor, but a commercial endeavor, which falls under the abstract grouping of certain methods of organizing human activity. Furthermore, the instant claims only automate the process of interacting with a store employee for the specified information onto a computing device.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 12/15/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are moot in light of new grounds of rejection. Applicant’s amendments necessitated new grounds of rejection.


Claim Objections
Regarding Claim 3, 12, and 19: Claims 3, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Taking claim 10 as representative, claim 10 sets forth the following limitations reciting the abstract idea of communicating navigation to an item within a store based on a user’s shopping needs:
communicating a plurality of navigation commands to the user for navigation with a store, wherein the plurality of navigation commands are generated in response to the determined location of the user and further based on a user-provided specification;
sending, to the user, an optimized route to one or more stores, based on the user-provided specification and the automatically updated location of the user device, wherein the optimized route includes a list of items to be purchased which both satisfy the user-provided specification and a preference to spend a least amount of money.
The recited limitations above set forth the process for providing navigation to items based on a user’s shopping needs. These limitations amount to certain method of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.). Additionally, the recites limitations amount to mental processes (e.g. evaluation, judgement, etc.).
Such concepts have been identified as abstract ideas (see 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that claim 10 does recite additional elements, such as the steps of:
user device;
processors;
computer-readable memories;
tangible storage medium;
user-scanned QR code;
GPS and WLAN
Taken individually and as a whole, representative claim 10 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although the a computer system with processors and memories are disclosed in the claims, the specification discloses the computing system with a high level of generality that by broadest reasonable interpretation, the computer system can be any generic device. Paragraph [0066]-[0070] of Applicant’s specification discloses the devices as being personal computers, servers, laptop devices, etc. Furthermore, further description merely describes generic computer parts, such as processors, RAM, network interface adapters, etc., which are generic computer components in any computing device. Additionally, the location is disclosed to be updated through any known means, such as GPS or WLAN identifier, with no further description, as disclosed in paragraph [0034] of the specification, and thus, can be interpreted to be done using any known method and represent mere data gathering. The use of any technology in the instant claims are merely to generally link the claims to a particular technological environment, such that the claims as a whole are more than a drafting effort to monopolize the abstract idea. Therefore, the claims fail to integrate the abstract idea into a practical application, and are directed to the 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Taken individually or as a whole, the additional elements of claim 10 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 10 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (communicating… navigation commands…, etc.), performing repetitive calculations (based on user specification…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 10 do not add anything further than when they are considered individually.
In view of the above, claim 10 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 1 (method) and independent claim 17 (computer program product), the claims recite substantially similar limitations as set forth in claim 10. The additional elements of claims 1 and 17 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 10 (system). As such, claims 1 and 17 are rejected for at least similar rationale as discussed above.

Dependent claims 2-9, 11-16, and 18-20 recite further complexity to the judicial exception (abstract idea) of claim 10, such as by further defining the algorithm for navigating a customer to an item within a store based on customer shopping needs. Thus, each of claims 2-9, 11-16, and 
Thus, dependent claims 2-9, 11-16, and 18-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 10, and 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-15, and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable by Farshori (US 20160071149 A1) in view of Shafer (US 20140351098 A1), and in further view of Bednarek (US 20150228004 A1), and in further view of Figueroa (US 20110225068 A1).

Regarding Claim 1: Farshori discloses a method comprising:
communicating a plurality of navigation commands to the user, on the user device, for navigation within a store, wherein the plurality of navigation commands are generated in response to the determined location of the user device and further based on a user-provided specification. Farshori discloses creating a shopping list on the user device, and the shopping service providing navigation for the user through the store to obtain the items on the list while receiving or detecting the location of the mobile device, which can be determined with GPS (Farshori: [0056]; see also: [0006]; [0009]; [0016]; [0031]; [0046]; [0050]; [0059]; [0092]; [0100]; [0115]; [0134]).

Farshori does not explicitly teach a method comprising:
using a global positioning system (GPS) location and a WLAN identifier to determine a location of the user device based on a user-scanned QR code;
automatically updating the location of the user device based on the GPS location and the WLAN identifier;
sending, to the user, an optimized route to one or more stores, based on the user-provided specification and the automatically updated location of the user device, wherein the optimized route includes a list of items to be purchased which satisfy both the user-provided specification and a preference to spend a least amount of money.
Notably, however, Farshori does disclose obtaining the user data and navigating the user to items within a store (Farshori: [0041]; [0056]).
To that accord, Shafer does teach a user-scanned code; Shafer teaches the customer scanning a barcode when they enter a store to trigger the customer’s profile information as they move throughout the store (Shafer: [0183]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the actions to be in response to the user scanning a code to the invention of Farshori. One of ordinary skill in the art would have been motivated to do so in order to tailor services to a customer tag/device upon entering the store (Shafer: [0186]).

Farshori in view of Shafer does not explicitly teach a method comprising:
where the bar code is a QR code;
using a global positioning system (GPS) location and a WLAN identifier to determine a location of the user device based on a user-scanned QR code;
automatically updating the location of the user device based on the GPS location and the WLAN identifier;
sending, to the user, an optimized route to one or more stores, based on the user-provided specification and the automatically updated location of the user device, wherein the optimized route includes a list of items to be purchased which satisfy both the user-provided specification and a preference to spend a least amount of money.
Notably, however, Farshori does disclose where the location is determined using GPS (Farshori: [0046]), connecting to WLAN (Farshori: [0163]), and providing a route to items based on user information (Farshori: [0056]).
To that accord, Bednarek does teach a method comprising:
QR code; Bednarek teaches where the a user can input information through the scanning of a bar code or QR code (Bednarek: [0080]). Both the bar code and QR code function similarly to input information to a system.
using a global positioning system (GPS) location and a WLAN identifier to determine a location of the user device based on a user-scanned QR code; Bednarek teaches using GPS and WiFi in order to ascertain a user’s location within a store, such as using the methods using hybrid location services for when one method of positioning is inadequate to properly narrow the user’s exact location, and using the location to generate routes to the items received by the code and other user preferences (Bednarek: [0213-0216]; see also: [0071]; [0092]; [0222]; [0230])). 
automatically updating the location of the user device based on the GPS location and the WLAN identifier; Bednarek teaches monitoring and tracking the user location as they progress through the store to the routed product (Bednarek: [0230]; see also: [0053]; [0088]; [0099]; [0225]).
sending, to the user, an optimized route to one or more stores, based on the user-provided specification and the automatically updated location of the user device, wherein the optimized route includes a list of items to be purchased which satisfy the user-provided specification. Bednarek teaches providing an optimized route while considering user preferences, such as to avoid certain items like sugared cereals (Bednarek: [0231]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the use of the WLAN for device location and sending an optimized route based on user specification and updated location to the invention of Farshori. One of ordinary skill in the art would have been motivated to do so in order to provide the most time/travel efficient paths while satisfying users’ preferences (Bednarek: [0071]).

Farshori in view of Shafer, and in further view of Bednarek does not explicitly teach wherein the optimized route includes a list of items to be purchased which a preference to spend a least amount of money. 
However, Figueroa does teach wherein the optimized route includes a list of items to be purchased which a preference to spend a least amount of money. Figueroa teaches optimizing a route to determine a cheapest travel route having stops at selected requested merchandise locations having the lowest cost of the type of items (Figueroa: [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the preference for spending a least amount of money to the invention of Farshori. One of ordinary skill in the art would have been motivated to do so in order to be able to easily compare prices of requested items at different retail locations and determine the most efficient route based on a desired criterion (Figueroa: [0001-0002]).

Regarding Claim 2: Farshori in view of Shafer, and in further view of Bednarke, and in even further view of Figueroa discloses the limitation of claim 1 above.
Farshori further discloses wherein the user-provided specification is linked to an account of the user. Farshori discloses user profiles that include the data about the user, such as compatibility data, shopping list data, etc. (Farshori: [0041-0042]; see also: [0004]; [0016]; [0031]).

Regarding Claim 3: Farshori in view of Shafer, and in further view of Bednarkek, and in even further view of Figueroa discloses the limitation of claim 1 above.
Farshori further discloses wherein the account of the user is selected from the group consisting of an individual account, a shared account, and a family account. Examiner notes that Applicant recites from the group consisting of in the claim. Farshori discloses a user profile that includes all the data about the specific user (Farshori: [0042]; see also: [0006]).

Regarding Claim 4: Farshori in view of Shafer, and in further view of Bednarkek discloses the limitation of claim 1 above.
Farshori further discloses wherein the user-provided specification is selected from the group consisting of a shopping list, a limit list, and a medical list. Examiner notes that Applicant recites from the group consisting of in the claim. Farshori discloses retrieving shopping list data from the user data (Farshori: [0044]; see also: [0004]; [0016]; [0041]; [0056]).

Regarding Claim 5: Farshori in view of Shafer, and in further view of Bednarkek discloses the limitation of claim 1 above.
Farshori further discloses connecting to an inventory list maintained on a server located independent from the user device, wherein the inventory list maintained on the server includes a location of an item. Farshori discloses shopping data on the shopping service server that includes the offers and promotions, and the location data of the offers/promotions (Farshori: [0048]; see also: Fig. 1, #112,124,126).

Regarding Claim 6: Farshori in view of Shafer, and in further view of Bednarkek discloses the limitation of claim 1 above.
Farshori further discloses listening for a user request for a match result based on the user-provided specification and the user-scanned QR code. Farshori discloses receiving a request for display data by a callable service hosted by the server (Farshori: [0073]; see also: [0083]; [0076]; [0089]).
Regarding Claims 10 and 17: Claims 10 and 17 recite substantially similar limitations as claim 1. Therefore, claims 10 and 17 are rejected under the same rationale as claim 1 above.

Regarding Claims 11 and 18: Claims 11 and 18 recite substantially similar limitations as claim 2. Therefore, claims 11 and 18 are rejected under the same rationale as claim 2 above.

Regarding Claims 12 and 19: Claims 12 and 19 recite substantially similar limitations as claim 3. Therefore, claims 12 and 19 are rejected under the same rationale as claim 3 above.

Regarding Claims 13 and 20: Claims 10 and 20 recite substantially similar limitations as claim 4. Therefore, claims 13 and 20 are rejected under the same rationale as claim 4 above.

Regarding Claim 14: Claim 14 recites substantially similar limitations as claim 5. Therefore, claim 14 is rejected under the same rationale as claim5 above.

Regarding Claim 15: Claim 15 recites substantially similar limitations as claim 6. Therefore, claim 15 is rejected under the same rationale as claim 6 above.



Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Farshori (US 20160071149 A1), Shafer (US 20140351098 A1), Bednarek (US 20150228004 A1), and Figueroa (US 20110225068 A1), in view of Anderson (US 20200005378 A1).

Regarding Claim 7: The combination of Farshori, Shafer, Bednarek, and Figueroa disclose the limitations of claim 1 above.
The combination does not explicitly teach wherein the plurality of commands are auditory commands and visual commands. Notably, however, Farshori does disclose using the display of the device to guide users through a store to find a product (Farshori: [0059]).
To that accord, Anderson does teach wherein the plurality of commands are auditory commands and visual commands. Anderson teaches a display to navigate the user with a map of the store and directing the user with audible commands (Anderson: [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the auditory and visual commands to the invention of the combination of Farshori, Shafer, Bednarek, and Figueroa. One of ordinary skill in the art would have been motivated to do so in order to receive audio aid with the display of the map (Anderson: [0033]).

Regarding Claim 16: Claim 16 recites substantially similar limitations as claim 7. Therefore, claim 16 is rejected under the same rationale as claim 7 above.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Farshori (US 20160071149 A1), Shafer (US 20140351098 A1),  Bednarek (US 20150228004 A1), and Figueroa (US 20110225068 A1), in view of Kwon (US 20050076158 A1).

Regarding Claim 8: The combination of Farshori, Shafer, Bednarek, and Figueroa discloses the limitations of claim 1 above.
The combination does not explicitly teach connecting to a medical database maintained on a server located independent form the user device, wherein the medical database includes diagnosis, treatment, and prevention data. Notably, however, Farshori does disclose compatibility data including user health data (Farshori: [0098]; [0045]; [0060]).
To that accord, Kwon does teach connecting to a medical database maintained on a server located independent form the user device, wherein the medical database includes diagnosis, treatment, and prevention data. Kwon teaches a database of medical data that includes diagnosis, remedy, and prevention data (Kwon: [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the medical database of diagnosis, treatment, and prevention data to the invention of the combination of Farshori, Shafer, Bednarek, and Figueroa. One of ordinary skill in the art would have been motivated to do so in order to access and retrieve medical data pertaining to a user (Kwon: [0005]).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Farshori (US 20160071149 A1), Shafer (US 20140351098 A1), Bednarek (US 20150228004 A1), and Figueroa (US 20110225068 A1), in view of Schwed (US 20190087835 A1).

Regarding Claim 9: The combination of Farshori, Shafer, Bednarek, and Figueroa discloses the limitations of claim 1 above.
The combination does not explicitly teach a method comprising:
anonymizing the user-inputted specification; and 
sending the anonymized user-inputted specification to a connected store server for data analytics.
Notably, however, Farshori does disclose sending user data to a service to analyze the data (Farshori: [0008]).
To that accord, Schwed does teach a method comprising:
anonymizing the user-inputted specification; Schwed teaches anonymizing data before sending it to an analytics engine (Schwed: [0085]).
sending the anonymized user-inputted specification to a connected store server for data analytics. Schwed teaches sending the anonymized data to an analytics engine to generate results (Schwed: [0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the anonymizing of data before sending it for analytics to the invention of the combination of Farshori, Shafer, Bednarek, and Figueroa. One of ordinary skill in the art would have been motivated to do so in order to prevent sensitive information from being exposed to other entities (Schwed: [0002]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625